Per Curiam. Petitioner Benjamin A. Rook is charged with four counts of theft by deception. He made bail and later gave notice that his defense would be mental disease or defect. He was then incarcerated by the trial court, pending his mental health evaluation. He now petitions for issuance of a writ of habeas corpus for release from jail and moves for a motion for rule on the clerk to lodge his record in this court. An order for the mental health evaluation of the defendant filed January 9, 1996, is attached to the habeas corpus petition, but no other order of the trial court providing reasons for the incarceration is included in the record tendered to this court.  The trial court is directed to enter findings of fact and the reasons for the petitioner’s incarceration pending the mental health evaluation, within 10 days of the date of this per curiam order.